Citation Nr: 0005736	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-34 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
service-connected residuals of a shell fragment wound of the 
left shoulder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating decision of the 
RO.  

In April 1998 and July 1999, the Board remanded this matter 
for additional development of the record.  

It is noted that, in July 1999, the Board determined that the 
veteran's assertion of entitlement to service connection for 
residual disability due to a left shoulder injury in service 
was inextricably intertwined with the issue certified on 
appeal -- that of entitlement to an increased (compensable) 
evaluation for the service-connected residuals of a shell 
fragment wound of the left shoulder -- and that, 
consequently, initial RO adjudication of this issue was 
required prior to Board consideration of the increased rating 
issue.  

By rating action dated in October 1999, the RO denied 
entitlement to service connection for other disabilities of 
the left shoulder.  The veteran has not submitted a Notice of 
Disagreement and Substantive Appeal as to this issue; 
consequently, it is not considered to be before the Board for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected residuals of a shell 
fragment wound of the left shoulder are not shown to be 
demonstrated by scarring with related limitation of function 
or superficial scarring which is poorly nourished with 
repeated ulceration or which is tender and painful on 
objective demonstration.



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected residuals of a shell fragment wound of 
the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 5203, 
7803, 7804, 7805 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for increased compensation benefits is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the service-connected residuals 
of a shell fragment wound of the left shoulder.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Historically, service connection was granted by rating action 
in December 1984, for shell fragment wound of the left 
shoulder by history.  The service medical records did not 
show evidence of a left shoulder injury, but the RO noted 
that the veteran was awarded the Purple Heart and was in 
Vietnam.  The evidence included the report of VA examination 
in October 1984 during which the veteran reported that he 
sustained a shrapnel wound of the left shoulder during 
service which was superficial and there were no retained 
foreign bodies.  Examination revealed no gross deformity, 
swelling or tenderness of the left shoulder.  There was no 
obvious scar from the shrapnel wound.  An x-ray was normal 
with no evidence of recent fracture or dislocation.  The 
veteran's service-connected residuals of a shell fragment 
wound of the left shoulder are currently evaluated as 
noncompensably disabling under Diagnostic Codes 5203-7805.

Under Diagnostic Code 7805, scarring is rated based on 
limitation of function of the part affected; in this 
instance, the shoulder.  A 10 percent rating may also be 
assigned under Diagnostic Codes 7803 and 7804 for superficial 
scars that are poorly nourished, with repeated ulceration, or 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.

Diagnostic Code 5203 (1999) governs impairment of the 
clavicle or scapula. Malunion of the clavicle or scapula is 
evaluated as 10 percent disabling for either arm. Nonunion 
without loose movement is also evaluated as 10 percent 
disabling for either arm.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1999).

The veteran was most recently afforded a VA examination in 
August 1999.  At that time, the veteran reported a history of 
injury in service involving a shrapnel wound to his left 
shoulder.  He indicated that, at the time of the injury, a 
piece of shrapnel was removed from his shoulder and a 
dressing was placed, but that he did not receive any further 
treatment in service.  The veteran reported having 
experienced intermittent shoulder pain since the injury

The examiner indicated that in 1985, the veteran was injured 
in a motor vehicle accident.  According to the veteran, this 
aggravated his shoulder condition.  In 1994, he underwent 
surgery on his shoulder for a rotator cuff tear, as well as 
acromioclavicular retraction.  It was further noted that it 
appeared that he had had a course which was complicated with 
infection in which he required a second surgery for what was 
assumed to be a debridement and irrigation.  

Physical examination of the veteran revealed surgical scars 
on the left shoulder, as well as smaller scars consistent 
with arthroscopy portals.  The examining physician could not, 
however, identify any scars which were from shrapnel.  He was 
reported to have fairly good range of motion overall for 
someone who had had a course complicated by infection.  His 
range of motion was recorded as follows:  abduction to 100 
degrees, bilaterally; forward flexion to 90 degrees, 
bilaterally; external rotation to 70 degrees on the right and 
45 degrees on the left; and, internal rotation to 
approximately 65 degrees, bilaterally.  He was noted to have 
pain in his left shoulder at extremes of abduction, forward 
flexion and external rotation, as well as over the previous 
acromioclavicular resection with palpation, anteriorly.  All 
incisions were described as being well healed. 

In the final assessment, the examining physician noted that 
he could not find any evidence of a previous wound from a 
shrapnel injury on the left shoulder.  He further opined that 
although the veteran's left shoulder injury could be from an 
initial injury sustained in Vietnam, it was much more likely 
that the injury and subsequent surgery to the left shoulder 
was secondarily due to underlying arthritis and potentially 
from a rotator cuff tear that he sustained after he was 
released from service.  He explained that the veteran was in 
the correct age group for having impingement syndrome and 
rotator cuff pathology, and noted that the veteran had a 
history of arthritis affecting his other joints which would 
be consistent with the arthritis in his shoulders.  The 
examining physician went on to state that the veteran's left 
shoulder weakness was potentially attributable to his 
previous surgery, as well as the subsequent infection.  He 
found no evidence of incoordination of movement in the left 
shoulder.  

The veteran's contentions have been considered, but the 
objective evidence as a whole does not demonstrate greater 
disability than is recognized by a noncompensable rating for 
service-connected residuals of a shell fragment wound of the 
left shoulder.  The current clinical findings, as shown on 
most recent VA examination, found no evidence of a previous 
wound from a shrapnel injury of the left shoulder.  Rather, 
the current manifestations of left shoulder disability were 
attributed to injuries and disease processes which developed 
after his discharge from service.  As such, a noncompensable 
evaluation for the veteran's service-connected residuals of a 
shell fragment wound of the left shoulder is the proper 
rating under the provisions of Diagnostic Code 7805.

The evidence in this case does not support the assignment of 
a compensable evaluation for the veteran's residuals of a 
shell fragment wound of the left shoulder as no residuals 
were identified on most recent VA examination.  Consequently, 
there is no evidence of the symptomatology required for a 10 
percent rating under Codes 7803 or 7804.  

A compensable rating under Diagnostic Code 5203 is not 
warranted.  The clinical evidence shows that there is no 
impairment of function attributable to the service-connected 
left shoulder disability and a 10 percent rating under 
Diagnostic Code 5203 is not warranted.

In light of the above, the Board finds that the preponderance 
of the evidence is against the assignment of a compensable 
evaluation for the service-connected residuals of a shell 
fragment wound of the left shoulder. 


ORDER

An increased (compensable) rating for the service-connected 
residuals of a shell fragment wound of the left shoulder is 
denied.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

